


110 HR 6238 IH: To provide for the establishment of an interagency

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6238
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Dingell (for
			 himself, Mr. Barrow,
			 Mr. Hill, Mr. Hoyer, Mr.
			 Boucher, Mr. Doyle,
			 Mr. Towns,
			 Ms. Baldwin,
			 Mr. Stupak,
			 Ms. Eshoo,
			 Mr. Weiner,
			 Mr. Matheson,
			 Ms. Hooley,
			 Mr. Butterfield,
			 Mr. Allen,
			 Mr. Ross, Mr. Melancon, Mr.
			 Inslee, Mr. Markey,
			 Mr. Gonzalez,
			 Mr. Engel,
			 Mrs. Capps,
			 Mr. Gordon of Tennessee,
			 Ms. Solis,
			 Mr. Waxman,
			 Mr. Rush, Ms. Schakowsky, Ms.
			 DeGette, Ms. Harman,
			 Mr. Gene Green of Texas,
			 Mr. Pallone,
			 Mr. Barton of Texas,
			 Mr. Upton, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the establishment of an interagency
		  working group to conduct a study to identify the factors that affect the
		  pricing of crude oil and refined petroleum products, and to make
		  recommendations on appropriate coordination of oversight and
		  regulation.
	
	
		1.Petroleum product
			 pricing
			(a)Working
			 groupThe Secretary of Energy shall establish, and serve as the
			 Chair of, an interagency working group consisting of representatives from the
			 Federal Energy Regulatory Commission, the Federal Trade Commission, and other
			 appropriate Federal agencies.
			(b)StudyThe
			 working group established under subsection (a) shall conduct a study to—
				(1)identify the
			 factors that affect the pricing of crude oil and refined petroleum products,
			 including an examination of the effects of market speculation on prices;
			 and
				(2)review and assess
			 the roles, missions, and structures of relevant Federal agencies, examine
			 interagency coordination, and identify and assess the gaps which need to be
			 filled for the Federal Government to effectively oversee and regulate crude oil
			 and refined petroleum product markets.
				(c)Elements of
			 studySuch study shall include—
				(1)an examination of
			 price formation with respect to crude oil and refined petroleum
			 products;
				(2)an examination of
			 the respective degree to which the regulation by national governments, or lack
			 thereof, in international markets may allow or tolerate excessive speculation,
			 market manipulation, or other abuses which impact crude oil or refined
			 petroleum product prices; and
				(3)an examination of
			 the degree to which changes in transparency, liquidity, and structure have
			 influenced or driven abuse, manipulation, excessive speculation, or inefficient
			 price formation.
				(d)Conduct of
			 studyIn conducting the study, the Secretary shall—
				(1)utilize the
			 expertise and resources of the Office of Fossil Energy, the Office of Policy
			 and International Affairs, the Office of the General Counsel, and such other
			 offices in the Department of Energy that have expertise bearing on the
			 operation of and laws applying to crude oil and petroleum product
			 markets;
				(2)designate one such
			 office to serve as the Secretariat for the Task Force;
				(3)utilize the
			 expertise and resources of the Energy Information Administration, particularly
			 in validating statistical data that may be relevant; and
				(4)be authorized to
			 procure by contract such private commercial expertise and resources as are
			 required to complete the study in a complete, timely, and credible
			 manner.
				(e)Information from
			 Federal AgenciesEach
			 executive department, bureau, commission, agency, board, office, independent
			 establishment, or instrumentality of the Federal Government shall make
			 available to the working group upon request any data, information, estimates,
			 statistics, and access to any employee necessary for the conduct of the study
			 under this section.
			(f)Public
			 hearingsThe Secretary of Energy shall provide for not less than
			 3 public hearings at locations across the country to take testimony, on the
			 record, as part of the fact gathering process to enable the working group to
			 perform its functions under this section.
			(g)ConsultationThe
			 working group shall consult with domestic and international oil industry
			 participants, the financial services and futures industry, commodity exchanges,
			 industry and financial consultants, wholesale, retail, and consumer
			 organizations, academic and nonprofit organizations, and local, State,
			 national, and international governmental organizations.
			(h)Subpoena
			 powerThe Secretary of Energy shall have the power to compel the
			 production of records and testimony for the purposes of the working group, and
			 may exercise the powers of the Department of Energy to secure information and
			 data necessary to carry out the requirements of this section.
			(i)Report and
			 recommendations
				(1)In
			 generalDuring the conduct of
			 the study under this section, the Secretary of Energy shall provide to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate quarterly progress
			 reports, and not later than 1 year after the date of enactment of this Act the
			 Secretary shall transmit to such committees a report that—
					(A)describes the
			 results of the study; and
					(B)provides options
			 and the recommendations of the working group for appropriate Federal
			 coordination of oversight and regulatory actions to ensure transparency of
			 crude oil and refined petroleum product pricing and elimination of excessive
			 speculation.
					(2)Immediate
			 actionIf at any time during the course of the preparation of the
			 study the Secretary of Energy determines that there is a basis for a policy
			 recommendation to Congress to modify United States laws or regulatory
			 authorities so as to protect United States energy consumers from the potential
			 for abuse and manipulation by activities taking place in energy markets or
			 exchanges, the Secretary shall make such recommendations immediately to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate.
				(j)Authorization of
			 appropriationsThere are authorized to be appropriated for
			 carrying out this section—
				(1)$21,000,000 to the
			 Secretary of Energy;
				(2)$1,000,000 to the
			 Federal Energy Regulatory Commission;
				(3)$1,000,000 to the Federal Trade Commission;
			 and
				(4)$2,000,000 to other Federal agencies
			 participating in the interagency working group.
				
